UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-06128) Exact name of registrant as specified in charter:	Putnam Multi-Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2017 Date of reporting period:	July 1, 2016 — December 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Growth Fund Semiannual report 12 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 9 Your fund’s expenses 10 Terms and definitions 12 Other information for shareholders 13 Financial statements 14 Consider these risks before investing: Stock values may fall or fail to rise over time for a variety of reasons, including general financial market conditions and factors related to a specific issuer or industry. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Investments in small and/or midsize companies increase the risk of greater price fluctuations. You can lose money by investing in the fund. Message from the Trustees February 8, 2017 Dear Fellow Shareholder: With 2017 under way, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when politics tested markets. Fortunately, market turbulence in the aftermath of key political events was in many cases followed by impressive rebounds, and annual performance in most global financial markets exceeded expectations. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year. Conditions in the bond market have changed given the shift in the potential for inflation. As such, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended December 31, 2016, as well as an outlook for the coming months. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 9–10 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 12/31/16. See above and pages 9–10 for additional fund performance information. Index descriptions can be found on page 12. 4Multi-Cap Growth Fund Robert M. Brookby Portfolio Manager Rob has an M.B.A. from Harvard Business School and a B.A. from Northwestern University. He joined Putnam in 2008 and has been in the investment industry since 1999. Rob, how was the environment for stock market investing during the six - month reporting period ended December31, 2016? U.S. stocks ended the period with solid gains despite some challenges and volatility for financial markets. The period began in July2016, on the heels of a brief, but sharp, market decline. Market volatility had spiked in late June in response to Brexit — the decision by United Kingdom voters to leave the European Union. U.S. stock prices plummeted by more than 5% in the two days after the vote, followed by a dramatic three-day recovery. July brought a calm advance for the stock market that continued throughout the summer before weakening in the weeks leading up to the U.S. presidential election. In the election’s aftermath, however, stock performance surged in anticipation of a new administration and the potential for corporate tax cuts, increased infrastructure spending, and a looser regulatory environment for many businesses. While most market observers expected post-election turmoil, many major U.S. stock market indexes hit record highs throughout the fourth quarter and ended the year on a positive note. Multi-Cap Growth Fund5 Allocations are shown as a percentage of the fund’s net assets as of 12/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 12/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6 Multi-Cap Growth Fund How did the fund perform for the reporting period? I am pleased to report that the fund gained 8.29%, outperforming its benchmark, the Russell 3000 Growth Index, which returned 6.18%, and funds in its Lipper peer group, which returned an average of 4.99%. What are some holdings that helped fund performance? The top contributor to relative performance was the fund’s investment in Bank of America. Despite volatility in the first half of the year, the stock soared in late 2016 in response to the Federal Reserve’s December interest-rate hike and post-election expectations for loosening regulations in the banking industry. The interest-rate hike was also helpful for financial services firm Charles Schwab, the second-best performer in the fund’s portfolio for the period. A rising-rate environment tends to be positive for Schwab’s business model. Another portfolio highlight was Union Pacific, a U.S. railroad company that transports freight across 23 states. Rebounds in energy and commodity prices were beneficial for the company, which had been struggling with declines in demand and shipment volumes. In addition, the stock performed well as investors considered the potential for corporate tax reform under the Trump administration. A lower tax rate would be particularly helpful for U.S.-based companies like Union Pacific. The stock of Alphabet, formerly known as Google, was also among the top contributors to fund performance for the period. Investors have responded positively to the company’s reorganization, which was announced in August2015. In addition, investors were pleased during the period when the company — which had amassed significant levels of cash —announced a $7 billion stock buyback and delivered better-than-expected third-quarter earnings and revenue. What are some holdings or strategies that detracted from performance for the period? The top detractor for the period was the stock of Jazz Pharmaceuticals, which was hurt mainly by pre-election rhetoric that focused on drug pricing. As the U.S. presidential election approached, renewed media attention on escalating costs of prescription drugs created headwinds for the entire pharmaceutical industry. Although Jazz stock recovered in the aftermath of the election, drug-pricing pressure is likely to continue under the new administration. The fund’s investment in Allergan, a specialty pharmaceutical company, had a negative impact on performance for the period. This company was also pressured by the issue of prescription drug affordability, but the stock’s weakness was due in large part to investor disappointment after Allergan’s planned merger with Pfizer was terminated in April2016. By the close of the period, we had trimmed the fund’s position in Allergan as we became more concerned about its business model in the current environment. Performance was also dampened by our decision to maintain underweight positions versus the benchmark in Apple and Microsoft, both of which performed well for the period. As the fund begins a new fiscal year, what is your outlook for the markets and the economy? The most notable event for U.S. financial markets was the surprise outcome of the U.S. presidential election. Stock performance and investor sentiment soared in the closing weeks of 2016 as investors anticipated a more business-friendly administration. Some of Multi-Cap Growth Fund 7 this euphoria may be justified, and stocks and earnings could continue to strengthen in the months ahead. However, many investors seem to be overlooking uncertainties that could interrupt, or even derail, the market’s momentum, particularly the ability of the new administration to quickly achieve policy changes. Looking beyond the geopolitical and macroeconomic risks, I believe many companies are innovating in ways that will enable them to grow and capture additional market share. The key to my investment strategy is to use disciplined fundamental research and analysis to find companies with fundamental strength, a competitive edge, and the potential to produce strong profits. Thanks for your time and for bringing us up to date, Rob. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Data in chart reflect a new classification methodology put into effect on 9/1/16. 8 Multi-Cap Growth Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended December 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 12/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (8/31/90) Before sales charge 11.02% 87.50% 6.49% 93.27% 14.09% 21.52% 6.71% 7.65% 8.29% After sales charge 10.78 76.72 5.86 82.15 12.74 14.53 4.63 1.46 2.06 Class B (3/1/93) Before CDSC 10.77 76.58 5.85 86.13 13.23 18.83 5.92 6.85 7.90 After CDSC 10.77 76.58 5.85 84.13 12.99 16.13 5.11 1.85 2.90 Class C (7/26/99) Before CDSC 10.20 74.00 5.69 86.11 13.23 18.82 5.92 6.83 7.88 After CDSC 10.20 74.00 5.69 86.11 13.23 18.82 5.92 5.83 6.88 Class M (12/1/94) Before sales charge 10.46 78.33 5.96 88.46 13.51 19.72 6.18 7.10 8.02 After sales charge 10.31 72.09 5.58 81.86 12.71 15.53 4.93 3.35 4.24 Class R (1/21/03) Net asset value 10.75 82.85 6.22 90.85 13.80 20.63 6.45 7.38 8.17 Class Y (7/19/94) Net asset value 11.26 92.26 6.76 95.69 14.37 22.44 6.98 7.91 8.43 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Multi-Cap Growth Fund 9 Comparative index returns For periods ended 12/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Russell 3000 Growth Index 9.24% 121.63% 8.28% 96.25% 14.44% 26.91% 8.27% 7.39% 6.18% Lipper Multi-Cap Growth Funds 9.80 95.26 6.80 80.91 12.49 15.07 4.71 2.81 4.99 category average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 12/31/16 , there were 596, 591, 513, 443, 305, and 44 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 12/31/16 Share value Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset charge charge value value charge charge value value 6/30/16 $67.21 $71.31 $53.91 $58.28 $59.09 $61.23 $65.36 $71.44 12/31/16 72.78 77.22 58.17 62.87 63.83 66.15 70.70 77.46 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 6/30/16 * 1.05% 1.80% 1.80% 1.55% 1.30% 0.80% Annualized expense ratio for the six-month period ended 12/31/16 † 1.02% 1.77% 1.77% 1.52% 1.27% 0.77% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. † Includes a decrease of 0.04% from annualizing the performance fee adjustment for the six months ended 12/31/16. 10Multi-Cap Growth Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 7/1/16 to 12/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $5.36 $9.28 $9.27 $7.97 $6.66 $4.05 Ending value (after expenses) $1,082.90 $1,079.00 $1,078.80 $1,080.20 $1,081.70 $1,084.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 12/31/16, use the following calculation method. To find the value of your investment on 7/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $5.19 $9.00 $9.00 $7.73 $6.46 $3.92 Ending value (after expenses) $1,020.06 $1,016.28 $1,016.28 $1,017.54 $1,018.80 $1,021.32 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Multi-Cap Growth Fund 11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Growth Index is an unmanaged index of those companies in the broad-market Russell 3000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Frank Russell Company is the source and owner of the trademarks, service marks, and copyrights related to the Russell Indexes. Russell ® is a trademark of Frank Russell Company. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 Multi-Cap Growth Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of December 31, 2016, Putnam employees had approximately $454,000,000 and the Trustees had approximately $132,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Multi-Cap Growth Fund13 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 14 Multi-Cap Growth Fund The fund’s portfolio 12/31/16 (Unaudited) COMMON STOCKS (97.9%)* Shares Value Aerospace and defense (3.3%) Northrop Grumman Corp. 288,749 $67,157,242 Raytheon Co. 103,400 14,682,800 United Technologies Corp. 341,700 37,457,154 Banks (3.2%) Bank of America Corp. 3,937,800 87,025,380 PacWest Bancorp 549,600 29,920,224 Beverages (2.9%) Anheuser-Busch InBev SA/NV ADR (Belgium) 291,600 30,746,304 Constellation Brands, Inc. Class A 115,800 17,753,298 Monster Beverage Corp. † 400,389 17,753,248 PepsiCo, Inc. 372,600 38,985,138 Biotechnology (5.2%) Amgen, Inc. 186,600 27,282,786 Biogen, Inc. † 153,500 43,529,530 BioMarin Pharmaceutical, Inc. † 173,300 14,356,172 Celgene Corp. † 731,868 84,713,721 Gilead Sciences, Inc. 195,233 13,980,635 Vertex Pharmaceuticals, Inc. † 76,500 5,635,755 Building products (2.6%) Johnson Controls International PLC 2,323,600 95,709,084 Capital markets (2.8%) Charles Schwab Corp. (The) 1,376,100 54,314,667 KKR & Co. LP 649,600 9,997,344 Morgan Stanley 860,500 36,356,125 Chemicals (2.9%) Albemarle Corp. 357,500 30,773,600 Sherwin-Williams Co. (The) 100,000 26,874,000 Symrise AG (Germany) 494,661 30,087,383 W.R. Grace & Co. 274,400 18,560,416 Commercial services and supplies (1.4%) KAR Auction Services, Inc. 314,074 13,385,834 Stericycle, Inc. † S 169,600 13,065,984 Waste Connections, Inc. (Canada) 308,500 24,245,015 Consumer finance (1.2%) Oportun Financial Corp. (acquired 6/23/15, cost $1,831,199) (Private) † ∆ ∆ F 642,526 1,648,079 Synchrony Financial 1,131,800 41,050,386 Containers and packaging (1.2%) RPC Group PLC (United Kingdom) 1,606,067 21,011,612 Sealed Air Corp. 537,100 24,352,114 Multi-Cap Growth Fund 15 COMMON STOCKS (97.9%)* cont. Shares Value Distributors (0.7%) LKQ Corp. † 890,100 $27,281,565 Diversified telecommunication services (0.3%) Zayo Group Holdings, Inc. † 370,500 12,174,630 Electric utilities (0.3%) Select Energy Services Class A † F 577,015 12,117,315 Energy equipment and services (1.0%) Halliburton Co. 686,600 37,138,194 Equity real estate investment trusts (REITs) (0.5%) Gaming and Leisure Properties, Inc. R 565,200 17,306,424 Food and staples retail (2.5%) Costco Wholesale Corp. 107,300 17,179,803 Walgreens Boots Alliance, Inc. 902,791 74,714,983 Food products (0.2%) Mead Johnson Nutrition Co. 91,400 6,467,464 Health-care equipment and supplies (5.7%) Becton Dickinson and Co. 265,400 43,936,970 Boston Scientific Corp. † 876,300 18,954,369 C.R. Bard, Inc. 235,900 52,997,294 Danaher Corp. 663,300 51,631,272 GenMark Diagnostics, Inc. † S 920,982 11,272,820 Innocoll Holdings PLC (Ireland) † 1,116,211 770,186 Intuitive Surgical, Inc. † 43,900 27,840,063 Health-care providers and services (1.2%) Humana, Inc. 130,400 26,605,512 Premier, Inc. Class A † S 610,987 18,549,565 Health-care technology (—%) HTG Molecular Diagnostics, Inc. † Ω 370,078 828,975 Hotels, restaurants, and leisure (1.7%) Dave & Buster’s Entertainment, Inc. † 311,000 17,509,300 Hilton Worldwide Holdings, Inc. 1,214,003 33,020,882 Lindblad Expeditions Holdings, Inc. † S 1,394,800 13,180,860 Household products (0.4%) Colgate-Palmolive Co. 220,000 14,396,800 Insurance (0.5%) Prudential PLC (United Kingdom) 860,190 17,157,477 16Multi-Cap Growth Fund COMMON STOCKS (97.9%)* cont. Shares Value Internet and direct marketing retail (5.1%) Amazon.com, Inc. † 161,477 $121,086,758 Ctrip.com International, Ltd. ADR (China) † S 241,500 9,660,000 Delivery Hero Holding GmbH (acquired 6/12/15, cost $6,354,151) (Private) (Germany) † ∆ ∆ F 825 5,349,058 Expedia, Inc. 168,500 19,087,680 FabFurnish GmbH (acquired 8/2/13, cost $69) (Private) (Brazil) † ∆ ∆ F 104 82 Global Fashion Group SA (acquired 8/2/13, cost $3,488,697) (Private) (Brazil) † ∆ ∆ F 82,353 632,433 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $69) (Private) (Brazil) † ∆ ∆ F 52 41 New Middle East Other Assets GmbH (acquired 8/2/13, cost $29) (Private) (Brazil) † ∆ ∆ F 22 17 Priceline Group, Inc. (The) † 21,390 31,359,023 Internet software and services (10.2%) Alibaba Group Holding, Ltd. ADR (China) † S 333,350 29,271,464 Alphabet, Inc. Class C † 253,060 195,316,769 Criteo SA ADR (France) † S 415,300 17,060,524 Facebook, Inc. Class A † 740,313 85,173,011 Instructure, Inc. † S 221,800 4,336,190 Shopify, Inc. Class A (Canada) † 572,900 24,560,223 Wix.com, Ltd. (Israel) † 282,700 12,594,285 IT Services (4.6%) Cognizant Technology Solutions Corp. Class A † 209,400 11,732,682 Fidelity National Information Services, Inc. 506,700 38,326,788 Visa, Inc. Class A 1,517,900 118,426,558 Life sciences tools and services (1.8%) Agilent Technologies, Inc. 1,445,900 65,875,204 Machinery (2.1%) Dover Corp. 147,000 11,014,710 Fortive Corp. 327,000 17,537,010 Middleby Corp. (The) † S 265,800 34,237,698 Wabtec Corp. S 155,200 12,884,704 Media (4.3%) Charter Communications, Inc. Class A † 163,400 47,046,128 Comcast Corp. Class A 260,000 17,953,000 DISH Network Corp. Class A † 199,500 11,557,035 Live Nation Entertainment, Inc. † 1,470,927 39,126,658 Walt Disney Co. (The) 409,300 42,657,246 Metals and mining (0.3%) Nucor Corp. 191,000 11,368,320 Multi-Cap Growth Fund 17 COMMON STOCKS (97.9%)* cont. Shares Value Oil, gas, and consumable fuels (2.4%) Anadarko Petroleum Corp. 498,700 $34,774,351 EOG Resources, Inc. 341,400 34,515,540 Pioneer Natural Resources Co. 95,800 17,250,706 Personal products (0.5%) Edgewell Personal Care Co. † 232,300 16,955,577 Pharmaceuticals (2.1%) Allergan PLC † S 196,500 41,266,965 Bristol-Myers Squibb Co. 259,700 15,176,868 Cardiome Pharma Corp. (Canada) † 934,800 2,580,048 Jazz Pharmaceuticals PLC † 155,067 16,906,955 Professional services (0.5%) Equifax, Inc. 148,800 17,592,624 Real estate management and development (0.3%) RE/MAX Holdings, Inc. Class A 204,355 11,443,880 Road and rail (2.7%) Union Pacific Corp. 958,600 99,387,648 Semiconductors and semiconductor equipment (4.0%) Applied Materials, Inc. 661,300 21,340,151 Broadcom, Ltd. 276,000 48,788,520 Micron Technology, Inc. † 1,420,800 31,143,936 NVIDIA Corp. 142,900 15,253,146 SCREEN Holdings Co., Ltd. (Japan) 134,000 8,288,751 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) S 607,400 17,462,750 Xilinx, Inc. 85,803 5,179,927 Software (7.2%) Adobe Systems, Inc. † 321,900 33,139,605 Electronic Arts, Inc. † 223,900 17,634,364 Microsoft Corp. 1,998,100 124,161,934 Mobileye NV (Israel) † S 209,195 7,974,513 Proofpoint, Inc. † S 246,900 17,443,485 salesforce.com, Inc. † 396,600 27,151,236 ServiceNow, Inc. † 237,200 17,633,448 SS&C Technologies Holdings, Inc. 607,540 17,375,644 Specialty retail (3.5%) Home Depot, Inc. (The) 536,400 71,920,512 TJX Cos., Inc. (The) 487,944 36,659,233 Ulta Salon, Cosmetics & Fragrance, Inc. † 70,700 18,024,258 Technology hardware, storage, and peripherals (2.7%) Apple, Inc. 853,932 98,902,404 18 Multi-Cap Growth Fund COMMON STOCKS (97.9%)* cont. Shares Value Textiles, apparel, and luxury goods (0.4%) NIKE, Inc. Class B 320,500 $16,291,015 Trading companies and distributors (0.2%) United Rentals, Inc. † 82,100 8,668,118 Wireless telecommunication services (1.3%) T-Mobile US, Inc. † 823,500 47,359,485 Total common stocks (cost $2,879,412,457) INVESTMENT COMPANIES (1.6%)* Shares Value Vanguard Consumer Discretionary ETF 440,200 $56,640,534 Total investment companies (cost $58,041,660) CONVERTIBLE PREFERRED STOCKS (0.4%)* Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $4,999) (Private) † ∆ ∆ F 1,754 $4,499 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $95,634) (Private) † ∆ ∆ F 30,360 86,071 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $224,601) (Private) † ∆ ∆ F 44,126 202,141 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $325,791) (Private) † ∆ ∆ F 64,006 293,211 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $182,702) (Private) † ∆ ∆ F 33,279 164,432 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $551,501) (Private) †
